Case 19-00603      Doc 16    Filed 01/25/19 Entered 01/25/19 14:31:24         Desc Main
                               Document     Page 1 of 5




                  IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION
      IN THE MATTER OF                       IN PROCEEDINGS
                                             UNDER CHAPTER 7
      JENNIFER MARIE MURUKAS,
                                             CASE NO. 19-00603
                   DEBTOR                    JUDGE: Hollis
                                 NOTICE OF MOTION
Notified via Electronic Filing
U.S. Trustee, 219 S Dearborn St, Room 873, Chicago, IL 60604
Cindy M. Johnson, 140 S. Dearborn Street, Suite 1510, Chicago, IL 60603
David H Cutler, Cutler & Associates, Ltd., 4131 Main St., Skokie, IL 60076
Notified via US Postal Service
Jennifer Marie Murukas, 15243 Kenmare Circle, Manhattan, IL 60442

       Please take notice that on the 1st of February, 2019, at the hour of 10:00 a.m. or
as soon thereafter as I may be heard, I shall appear before the Honorable Judge
Pamela Hollis, at the United States Bankruptcy Court, Joliet City Hall, 150 West
Jefferson Street, 2nd Floor, Joliet, IL 60432 or before any other Bankruptcy Judge who
may be presiding in his/her place and stead and shall then and there present the
accompanying motion. At that time and place you may attend if you so choose.
Case 19-00603      Doc 16    Filed 01/25/19 Entered 01/25/19 14:31:24         Desc Main
                               Document     Page 2 of 5




                               AFFIDAVIT OF SERVICE

       The undersigned hereby certifies that he/she caused a true and correct copy of
the above and foregoing document to be sent to the Debtor at the address listed below.
Said copy was placed in an envelope addressed as listed below and placed in the U.S.
Mail on January 25, 2019, with first class postage prepaid. All other parties entitled to
notice received such notice electronically, through the office of the Clerk of the Court.

                                  Respectfully Submitted,

                                  /s/ Michael N. Burke
                                  Michael N. Burke

Mike Kalkowski ARDC #6185654
Richard B. Aronow ARDC# 03123969
Michael N. Burke ARDC#6291435
Shapiro Kreisman & Associates, LLC
2121 Waukegan Road, Suite 301
Bannockburn, IL 60015
(847) 291-1717
Attorneys for Movant
15-076902

The firm of Shapiro Kreisman & Associates, LLC is a debt collector. This is an
attempt to collect a debt. Any information may be used for that purpose. If your
personal liability for this debt has been extinguished, discharged in bankruptcy
or if a court order prohibits collecting this debt from you personally, then this is
an attempt to enforce the Movant’s rights with respect to the property addressed
herein, and it is not an attempt to collect the debt from you personally.
Case 19-00603      Doc 16    Filed 01/25/19 Entered 01/25/19 14:31:24        Desc Main
                               Document     Page 3 of 5




                  IN THE UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

      IN THE MATTER OF                       IN PROCEEDINGS
                                             UNDER CHAPTER 7
      JENNIFER MARIE MURUKAS,
                                             NO. 19-00603
                   DEBTOR                    JUDGE: Hollis

                MOTION FOR RELIEF FROM THE AUTOMATIC STAY

      NOW COMES the Movant, NATIONSTAR MORTGAGE LLC D/B/A MR.

COOPER, by and through its attorneys, Shapiro Kreisman & Associates, LLC, and

moves this Court for the entry of an order modifying the automatic stay, pursuant to 11

USC § 362(d) and in support thereof states as follows:

1.    That the Debtor filed a Petition for relief under Chapter 7 of the U.S. Bankruptcy

Code on January 9, 2019.

2.    That the Movant is a Creditor of the Debtor, pursuant to a note secured by a

mortgage on the real property commonly known as: 15243 Kenmare Circle, Manhattan,

IL 60442.

3.    That the Debtor is in default under the terms of said note and mortgage for failure

to make the installment payments due June 1, 2015, through August 1, 2018, each in

the amount of $1,511.77; September 1, 2018, through November 1, 2018, each in the

amount of $1,574.46; and December 1, 2018, through January 1, 2019, each in the

amount of $1,513.97. That default does not include attorneys' fees, costs of collection

and other advances and it does not constitute reinstatement.
Case 19-00603         Doc 16   Filed 01/25/19 Entered 01/25/19 14:31:24         Desc Main
                                 Document     Page 4 of 5




4.     That the indebtedness due Movant as of January 11, 2019, is $212,189.17. Said

indebtedness is currently due Movant after applying all offsets and credits due Debtor.

5.     That the Debtor's schedules suggest that the fair market value of said property is

approximately $164,957.00. Upon information and belief, additional liens exist against

the subject property in the amount of $87,036.00.

6.     Attached are redacted copies of any documents that support the claim, such as

promissory notes, purchase order, invoices, itemized statements of running accounts,

contracts, judgments, mortgages, and security agreements in support of right to seek a

lift of the automatic stay and foreclose if necessary.

7.     That the Movant adopts the facts set forth in the Statement of Default as

additional allegations in support of this motion.

8.     That the Movant lacks adequate protection in that there is little or no equity in the

premises and that the Debtor is not making payments to the Movant as provided by the

mortgage and note.

9.     That the subject property is not necessary for an effective reorganization and the

Movant is entitled to relief pursuant to 11 USC § 362(d).

10.    That the Movant wishes to be reimbursed for the costs and attorneys' fees of

filing this motion.

11.    That, for the reasons set forth above, it would be inequitable to delay the

enforcement of any order modifying the automatic stay with respect to the Movant.
Case 19-00603       Doc 16    Filed 01/25/19 Entered 01/25/19 14:31:24           Desc Main
                                Document     Page 5 of 5




       WHEREFORE, NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER prays

that this Court enter an order modifying the automatic stay to allow said creditor to

foreclose the mortgage or, in its sole discretion, to accept a short sale or deed in lieu of

foreclosure on the property known as:15243 Kenmare Circle, Manhattan, IL 60442; and

that Federal Bankruptcy Rule 4001(a)(3) be waived.



                                   Respectfully submitted,

                                   _/s/ Michael N. Burke____________________
                                   Attorney for NATIONSTAR MORTGAGE LLC D/B/A
                                   MR. COOPER


Mike Kalkowski ARDC #6185654
Richard B. Aronow ARDC# 03123969
Michael N. Burke ARDC#6291435
Shapiro Kreisman & Associates, LLC
2121 Waukegan Road, Suite 301
Bannockburn, IL 60015
(847) 291-1717
Attorneys for Movant
15-076902

The firm of Shapiro Kreisman & Associates, LLC is a debt collector. This is an
attempt to collect a debt. Any information may be used for that purpose. If your
personal liability for this debt has been extinguished, discharged in bankruptcy
or if a court order prohibits collecting this debt from you personally, then this is
an attempt to enforce the Movant’s rights with respect to the property addressed
herein, and it is not an attempt to collect the debt from you personally.
